225 A.2d 520 (1967)
Robert DUCLOS et ux.
v.
ZONING BOARD OF REVIEW OF THE CITY OF WOONSOCKET.
M. P. No. 1758.
Supreme Court of Rhode Island.
January 12, 1967.
DiSpirito and Lind, Frank O. Lind, Jr., for petitioners.
M. Durkan Cannon, Asst. City Sol., for respondent.
PER CURIAM.
This petition for certiorari was brought to review a decision of the respondent zoning board denying the petitioners' application for a special exception or variance so as to authorize the operation of a beauty parlor in the basement of their home which is located in an R-2 residence district zoned for single-family residences. In compliance with the writ pertinent records have been certified to this court.
The application sought permission either as a customary incidental home occupation under sec. 5.22 of the ordinance, or as a special exception under secs. 10.32 and 10.33 thereof, or in the alternative as a variance under the terms of G.L. 1956, § 45-24-19 (c).
An examination of the records discloses that a beauty parlor is neither a customary incidental home occupation under the provisions of the ordinance nor a use permitted as a special exception which the board is authorized to grant.
*521 Further, the evidence adduced before the board fails to establish that the denial of the use sought would constitute a loss of all beneficial use such as must be shown to justify the granting of a variance under the terms of the enabling act.
It follows that the respondent board was without jurisdiction to grant the relief sought under any of the provisions upon which the petitioners relied. The decision of the board is therefore correct and is hereby affirmed.
The petition for certiorari is denied and dismissed, the writ heretofore issued is quashed, and the records certified are ordered returned to the respondent board with our decision endorsed thereon.